On Motion to Dismiss.
The opinion of the court was delivered by
McEnery, J.
The motion to dismiss the appeal recites that two orders of appeal were granted in this case; one to the Circuit Court of Appeals, on the order for a meeting of creditors, and .the second, in opposition to proceedings of the meeting of creditors, to this court, and that there is but one appeal bond in the record, and that the same is insufficient, as it does not mention the number of the suit, when the judgment was rendered, the nature of the judgment, in whose favor the judgment was rendered; nor is it shown in the bond who are appellees and appellants.
It does not appear that the appeal to the Circuit Court of Appeals was perfected. At any rate we have nothing to do with the appeal *247to that court, but are only concerned with the jurisdiction of this court. The plaintiffs’ claim is for seventy-eight dollars or thereabouts. They are pursuing a fund for distribution exceeding two thousand dollars. There is a contest of creditors which would eventuate in the final distribution of this fund if the plaintiffs succeed in their contention. The case is as though the debtor had made a voluntary surrender, and there was a contest among creditors for the settlement of the rights, which went to the whole fund.
In obedience to the order of court the debtor filed his schedule, and it shows a fund exceeding the lower limits of our jurisdiction. The whole contention is the disposition of this fund, whether it shal be surrendered, or whether it shall remain iu the hands of the-* debtor. There is no contention as to the claim of plaintiffs.
Motion denied.